 441302 NLRB No. 44MINE WORKERS DISTRICT 17 (HATFIELD DOCK)1No violation was found as to the other named Respondents.2Service Employees Local 73 (A-1 Security), 224 NLRB 434 (1976), enfd.578 F.2d 361 (D.C. Cir. 1987).3In A-1 Security, the union admitted into membership both guards and non-guards. Under Sec. 9(b)(3) of the Act, the union was disqualified from certifi-
cation by the Board as a collective-bargaining representative.4Carpenters Local 2361 (Adams Insulation), 248 NLRB 313 (1980), enfd.651 F.2d 61 (9th Cir. 1981).International Union, United Mine Workers ofAmerica, AFL±CIO; District 17, United Mine
Workers of America, AFL±CIO; Local 2236,
United Mine Workers of America, AFL±CIO
and Hatfield Dock and Transfer, Inc. Cases 9±CP±314±1, ±2, ±3April 5, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFT, DEVANEY, ANDOVIATTOn February 3, 1988, Administrative Law JudgeWalter H. Maloney issued the attached decision. The
Respondent and General Counsel filed exceptions and
supporting briefs.The Board has considered the decision and record inlight of the exceptions and briefs and has decided to
affirm the judge's rulings, findings, and conclusions
only to the extent consistent with this Decision and
Order.I. BACKGROUNDThe judge found that International Union, UnitedMine Workers of America, AFL±CIO (the Respondent)
violated Section 8(b)(7)(C) by threatening to picket
Hatfield Dock and Transfer, Inc. (the Employer or Hat-
field) for the purpose of obtaining recognition.1Thejudge found the threatened picketing unlawful because
the Respondent neither retracted the threat nor timelyfiled an election petition under Section 9(c) of the Act.
Relying on the Board's decision in A-1 Security,2thejudge held that a threat to picket for recognition, even
when unaccompanied by actual picketing, is unlawful
where the threat is not formally retracted ``within a
reasonable period of time not to exceed thirty days.''
As the Respondent never withdrew its September 1986
threat to picket Hatfield, the judge concluded that it
violated Section 8(b)(7)(C).The Respondent excepts, arguing that a single threatto picket, without more, does not violate Section
8(b)(7)(C). The Respondent contends that because a
union lawfully can picket for recognition for a reason-
able period not to exceed 30 days under Section
8(b)(7)(C), a statement of intent to carry out this law-
ful act should not be proscribed. The Respondent dis-
tinguishes its conduct from that in A-1 Security, inwhich the union could not have been certified.3Thus,it contends that in A-1 Security the noncertifiableunion legally could not threaten to picket for recogni-
tion, for any period of time at all, because the picket-ing itself would be prohibited. Here, however, becausethe Respondent lawfully could picket for recognition
under Section 8(b)(7)(C), it asserts that it has the con-
comitant right to threaten to picket. Finally, the Re-
spondent argues that the Board has narrowly restricted
A-1 Security to the facts of that case.4For the following reasons, we agree with the Re-spondent that its threat to picket the Employer did not
violate Section 8(b)(7)(C).II. FACTSThe relevant facts are as follows. In September1986, shortly after the Employer began operating a
coal storage and equipment facility in Marmet, West
Virginia, the Respondent's organizer, Mark March, vis-
ited that facility. March spoke with Hatfield's vice
president, R. Allan Johnston, telling him that he would
like the Employer ``to be UMWA.'' Johnston re-
sponded that this decision was for the employees to
make. After March described benefits and contract
concessions that the Respondent could offer Hatfield,
Johnston said that he would have to contact his boss.
March promised to return the following week.One week later, March telephoned Johnston and re-peated his recognition request. Johnston replied that he
was not interested, and that it was up to the employees
to decide. Johnston then asked March not to come on
the Employer's property in the future. March con-
cluded the conversation by stating that he had done all
he could to keep the pickets from shutting down the
Employer, and that picketing would begin the follow-
ing Monday. No picketing occurred.III. ANALYSISA. OverviewWe agree with the judge that March requested rec-ognition from the Employer during his visit to the
Marmet jobsite and in his subsequent telephone call to
Johnston. We also agree that March, the Respondent's
agent, threatened to picket the Employer with an object
of forcing and requiring the Employer to recognize and
bargain with the Respondent as the collective-bargain-
ing representative of the Employer's employees. Con-
trary to the judge, however, we do not find that thisconduct violates Section 8(b)(7)(C). Our analysis of
the section, its legislative history, and extant case law
persuades us that the Respondent's threat to picket is
not within the ambit of Section 8(b)(7)(C). Instead, we
interpret Section 8(b)(7)(C) as prohibiting threats to
picket and picketing by a union which can be certified
only when the union already has picketed for a reason-
able period of time without the filing of a petition for 442DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5We will continue to determine on a case-by-case basis what constitutes a``reasonable period of time'' for purposes of Sec. 8(b)(7)(C). See, e.g., RetailWholesale Union District 65 (Eastern Camera), 141 NLRB 991, 999 (1963);Laborers Local 1184 (NVE Constructors), 296 NLRB 1325 (1989).6A-1 Security, supra; Teamsters Local 344 (Purolator Security), 228 NLRB1379 (1977), enfd. 568 F.2d 12 (7th Cir. 1977); Service Employees Local 73(Andy Frain), 230 NLRB 351 (1977); Service Employees Local 73 (ActiveDetective Agency), 240 NLRB 462 (1979); Teamsters Local 803 (St. Luke's-Roosevelt), 274 NLRB 905 (1985); Teamsters Local 710 (University of Chi-cago), 274 NLRB 956 (1985). See also Teamsters Local 639 (Dunbar Ar-mored Express), 211 NLRB 687 (1974).7Although in Laborers Local 652 (Richard Sewell), 238 NLRB 986 (1978),the Board adopted a judge's 8(b)(7)(C) finding where a certifiable union
threatened to picket for recognition, it expressly noted the absence of excep-
tions. Similarly, although a certifiable union was alleged to have violated the
Act in Electrical Workers IBEW Local 265 (R P & M Electric), 236 NLRB1333 (1978), enfd. 604 F.2d 1091 (8th Cir. 1979), by picketing and threatening
to picket for recognition, only the actual picketing was found to violate Sec.
8(b)(7)(C). Finally, although a judge concluded in Mine Workers District 12(Truax-Traer Coal), 177 NLRB 213, 217 (1969), enfd. 76 LRRM 2828 (7thCir. 1971), that threats to picket are outside the proscriptions of Sec.
8(b)(7)(C), apparently no exceptions were filed on this issue, as only the re-
spondent union filed exceptions.8Sec. 8(b)(7) provides in pertinent part that:(b) It shall be an unfair labor practice for a labor organization or itsagentsÐ....
(7) to picket or cause to be picketed, or threaten to picket or causeto be picketed, any employer where an object thereof is forcing or requir-
ing an employer to recognize or bargain with a labor organization as the
representative of his employees, or forcing or requiring the employees of
an employer to accept or select such labor organization as their collective
bargaining representative, unless such labor organization is currently cer-
tified as the representative of such employees:(A) where the employer has lawfully recognized in accordance withthis Act any other labor organization and a question concerning represen-
tation may not appropriately be raised under section 9(b) of this Act.(B) where within the preceding twelve months a valid election undersection 9(c) of this Act has been conducted, or(C) where such picketing has been conducted without a petition undersection 9(c) being filed within a reasonable period of time not to exceedthirty days from the commencement of such picketing.9NLRB v. Iron Workers Local 103, 434 U.S. 335, 350 (1978), quotingNLRB v. Teamsters Local 449, 353 U.S. 87, 96 (1957).10Id. at 346.11NLRB v. Suffolk County District Council of Carpenters, 387 F.2d 170,174 (2d Cir. 1967).12Id.13See, e.g., McLeod v. Hotel & Restaurant Employees Local 89, 286 F.2d727, 729 (2d Cir. 1961); Metzler, Organizational Picketing and the NLRB:Five on a Seesaw, 30 U. Chi. L. Rev. 78, 81±83 (1962); Cox, The Landrum-Griffin Amendments to the National Labor Relations Act, 44 Minn. L. Rev.257, 270 (1959); Dunau, Some Aspects of the Current Interpretation of Section8(b)(7), 52 Geo. L.J. 220, 220±221 (1964); Comment, Labor RelationsÐ``Re-cognitional'' Picketing in the Garment IndustryÐGarment Unions Granted
Protected Status Under Section 8(b)(7)(C) of the National Labor Relations
Act, 50 N.Y.U. L. Rev. 436, 445 (1975).14Laborers Local 840 (C. A. Blinne Construction), 135 NLRB 1153, 1162(1962).15NLRB v. Iron Workers Local 103, supra, 357 U.S. at 343, and cases cited.16Id. But see Hassett Storage Warehouse, 287 NLRB 735, 736 (1987).17Subsecs. (A) and (B) do not specifically repeat the terms ``to picket'' or``threaten to picket'' which are stated in the introduction to Sec. 8(b)(7). Nei-
ther do they, however, mention any other specific, proscribed activity or activi-
ties. On this basis, and given the apparent grammatical flow between the body
of Sec. 8(b)(7) and (A) and (B), these subsections uniformly have been held
to prohibit both picketing and threats to picket where a question concerning
representation cannot be raised and where a valid election has been conducted
in the preceding 12 months, respectively. See, e.g., A-1 Security, supra, 224NLRB at 436, 437, 440.a representation election.5Because no picketing oc-curred in this case, the Respondent's September threat
to picket the Employer did not violate the Act.Initially, we note that the issue of whether a certifi-able union violates Section 8(b)(7)(C) by making an
unretracted and unrealized single threat to picket for
recognition is one of first impression for the Board.
Although the Board uniformly has held that
unretracted threats to picket made by unions that can-
not be certified are unlawful,6the Board has neversquarely resolved whether similar unexecuted threats
by unions which do qualify for certification violate the
Act. Carpenters Local 2361 (Adams Insulation), 248NLRB 313 (1980), enfd. 651 F.2d 61 (9th Cir. 1981).7B. The StatuteIn the absence of definitive precedent, we first ex-amine the language of Section 8(b)(7)(C).8In so doing,we undertake the ``difficult and delicate responsibil-
ity'' which Congress committed primarily to the Board
of interpreting Section 8(b)(7).9This task is a formida-ble one. Congress enacted Section 8(b)(7) in 1959 as
a means of ``ensur[ing] that employees were free tomake an uncoerced choice of bargaining agent.''10Thelegislation that Congress passed for this purpose was
a compromise reached following an ``intense conflict
between competing interests.''11As a consequence,Section 8(b)(7) is ``not notable for its clarity.''12In-deed, courts and commentators frequently have charac-
terized the language in this provision, and specifically
that in Subsection 8(b)(7)(C), as ``murky,'' ``confus-
ing,'' and inartfully drafted.13As a starting point of our analysis, we note thatsome threats and picketing for recognition or organiza-
tion clearly are outside the ambit of Section 8(b)(7).
For example, a currently certified union lawfully may
picket for recognition or organization of the employeesit is certified to represent.14Similarly, a noncertifiedunion which represents a majority of unit employees
may picket to enforce an existing contract with the em-
ployees' employer.15Thus, the Board and the courtshave limited Section 8(b)(7)'s reach to a noncertified
union that seeks to force or require an employer ini-tially to accept the union as the employees' collective-bargaining representative.16Further, although the introductory language in thebody of Section 8(b)(7) expansively covers uncertified
unions that picket or threaten to picket employers for
recognitional or organizational purposes, this broadly
drawn prefatory language is limited by three narrowly
drawn subsections. Subsections (A) and (B), which
clearly flow from the body of Section 8(b)(7),17pro-vide that threats or picketing delineated by the intro-
ductory language of 8(b)(7) are prohibited when an-
other union already has been lawfully recognized by
the employer as the representative of its employees, or
when a valid election has been conducted within the
preceding 12 months. Both (A) and (B) describe cir- 443MINE WORKERS DISTRICT 17 (HATFIELD DOCK)18We find the phrase ``such picketing'' used in Subsec. (C) to be a ref-erence to the picketing described in the introductory language of Sec. 8(b)(7),
i.e., recognitional or organizational picketing by a noncertified union. See the
Conclusion section, infra.19Thus, we do not adopt the positions of former Chairman Murphy andMember Fanning in A-1 Security, supra, and its progeny, that ``threats'' areexpressly excluded from the proscriptions of Sec. 8(b)(7)(C).20We agree with the District of Columbia Court of Appeals in Service Em-ployees Local 73 v. NLRB, 578 F.2d 361, 366±367 (1978), that Subsec. (C)should be read and interpreted in conjunction with the introductory language
of Sec. 8(b)(7). Indeed, the Board previously acknowledged in Laborers Local840 (C. A. Blinne Construction), 135 NLRB 1153, 1159 (1962), that ``struc-turally, as well as grammatically, Subparagraphs (A), (B), and (C) are subordi-
nate to and controlled by the opening phrases of Section 8(b)(7).''21Of course, only one object of the threat or picketing need be organiza-tional or recognitional for a violation to be found. Building Service EmployeesLocal 87 (Liberty House/Rhodes), 223 NLRB 30, 33 (1976); Food & Commer-cial Workers Local 1063 (Heathman Enterprises), 249 NLRB 372, 378 (1980),enfd. 656 F.2d 901 (D.C. Cir. 1981); Stage Employees IATSE (Albatross Pro-ductions), 275 NLRB 744, 745 (1985).22Congress proposed and considered several bills before enacting Sec.8(b)(7)(C). Those bills which included provisions substantively similar to the
current law all prefaced this section with the phrase ``where such picketing
has been conducted [or engaged in].'' (See S. 748±H.R. 3540 (``Administra-
tion Bill''), 1 Leg. Hist. 145 (LMRDA 1959); H.R. 8400 (``Landrum-Griffin
Bill''), 1 Leg. Hist. 684±685 (LMRDA 1959); Pub. L. 86±257 (``Conference
Committee Bill''), 2 Leg. Hist. 1918±1919 (LMRDA 1959).) We found no ex-
planation in the legislative history why this prefatory language was used. Nor
did our investigation disclose any evidence that legislators specifically dis-
cussed strike threats when debating Sec. 8(b)(7)(C). Instead, as the Board pre-
viously acknowledged in A-1 Security, supra, 224 NLRB at 436, ``the legisla-tive history does not specifically address the issue of whether a threat to picket
is encompassed within the proscriptions of Section 8(b)(7)(C).''23See S. Rep. No. 187, 86th Cong., 1st Ses. 74±80 (1959) (minority reportof Senators Dirksen and Goldwater), 105 Cong.Rec. 6647±6671 (1959) (debate
on McClellan amendments to the Landrum-Griffin bill). See also Connell Con-struction Co. v. Plumbers Local 100, 421 U.S. 616, 632 (1975).24See, e.g., ``Legislative Recommendations of the President in the Labor-Management Field,'' statement by the Secretary of Labor, February 4, 1959;
2 Leg. Hist. 994 (LMRDA 1959); Senators McClellan, Lausche, Dirksen, April
24, 1959, 2 Leg. Hist. 1174±1180 (LMRDA 1959).cumstances in which recognitional and organizationalthreats and picketing are completely prohibited.Subsection (C), unlike Subsections (A) and (B),does not ban all recognitional or organizational picket-
ing or picketing threats. It only prohibits conduct by
a certifiable union that occurs after the union has pick-
eted for a reasonable period of time without an elec-
tion petition being filed. And, unlike Subsections (A)
and (B), Subsection (C) does not readily flow from the
prefatory language of Section 8(b)(7). Instead, Section
8(b)(7)(C) is further qualified by the introductory
phrase ``where such [recognitional or organizational]
picketing has been conducted.''18(Emphasis added.)Despite this further limiting language, however, we do
not read Section 8(b)(7)(C) as privileging all threats of
recognitional or organizational picketing.19Rather, byinterpreting the qualifying language in Subsection (C)
in conjunction with the broad prefatory language of the
body of Section 8(b)(7),20we read the statute to pro-vide that organizational and recognitional picketing
and a certifiable union's threats to engage in suchpicketing are unlawful once the criteria of 8(b)(7)(C)
have been met. Thus, once picketing for recognition or
organizational purposes by a certifiable union has con-
tinued for a reasonable period, not to exceed 30 days,
without a petition's being filed, any additional picket-
ing or picketing threats will violate Section
8(b)(7)(C).21We find that this construction of8(b)(7)(C) is a reasonable reading of the statute and
consonant with Congress' articulated purpose in enact-
ing this provision.C. Legislative HistoryIn reaching our conclusions, we have examined thelegislative history of Section 8(b)(7)(C) in an effort to
determine Congress' intent in enacting this provision.
The legislative history has proved inconclusive on the
issue of whether, and under what circumstances, Con-
gress intended threats to be proscribed under Sub-
section (C). The history also fails to address what wasintended by use of the prefatory words ``where suchpicketing'' in Section 8(b)(7)(C), rather than the intro-
ductory language used in Subsections (A) and (B).22Inthe absence of a clearly enunciated congressional in-
tent, we have attempted to interpret the statute in a
manner that reasonably construes its language and
comports with those concerns that Congress did articu-late. One clearly enunciated congressional concern was
the effect of threatened picketing on unorganized em-
ployers.In proposing legislation that culminated in Section8(b)(7), Congress clearly sought to limit ``top down''
and ``blackmail'' organizing tactics through which
unions used economic weapons to force themselves on
employees, regardless of employee wishes.23When de-bating the evils of ``top down'' organizing, various
legislators cited examples of coercive union conduct
which illustrated the need for restrictive legislation.
Several of these examples involved union threats to
shut down employer operations unless recognition was
granted or contracts signed.24No doubt Congress was concerned about the coer-cive impact of threats apart from picketing. But, there
is nothing in the legislative history that suggests that
Congress wanted to limit the use of threats to a greater
extent than actual picketing. Because Congress was
willing to permit picketing for ``a reasonable period of
time not to exceed thirty days,'' it is reasonable to
infer that Congress must also have been willing to per-
mit a warning that such picketing could or would hap-
pen.We believe that our interpretation of Section8(b)(7)(C) accords with Congress' intent in enacting
8(b)(7)(C)Ðit renders both the threat and the picketing
unlawful once the picketing has been conducted with-
out a petition being filed within a reasonable time.
This interpretation draws additional support from offi-
cial postenactment summaries of Section 8(b)(7)(C) in
which legislators stated that Section 8(b)(7) outlaws re-
cognitional or organizational picketing or threatened 444DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
25See Senate Committee on Labor and Public Welfare's ``Section-by-Sec-tion Analysis'' of the Landrum-Griffin Act, reported September 10, 1959, after
both houses had passed the statute, 1 Leg. Hist. 966±967 (LMRDA 1959); and
Senator Goldwater's September 14, 1959 comments on the Landrum-Griffin
Compromise Bill enacted the same day, 2 Leg. Hist. 1858 (LMRDA 1959).We recognize that these postenactment descriptions of Sec. 8(b)(7) are notdefinitive or binding statements of Congress' intent in enacting Sec.
8(b)(7)(C). See generally Pierce v. Underwood, 487 U.S. 552, 566±567(1987). However, like the District of Columbia Circuit Court of Appeals in
A-1 Security, supra, 578 F.2d at 367±368, we find that these statements offersome guidance in determining Congress' purpose in enacting Sec. 8(b)(7)(C).26We also emphasize, however, that the analysis in A-1 Security resultedfrom an entirely different set of facts from those before us. A-1 involvedthreats by a union that statutorily could not be certified. Under those cir-
cumstances, we would continue to find that any recognitional threat or picket-
ing violates Sec. 8(b)(7). See, e.g., Rapid Armored Truck Corp., 281 NLRB371 fn. 1 (1986); Wackenhut Corp., 287 NLRB 374 (1987). Thus, a union isnot free to achieve through threats that which it could not obtain by even the
briefest picketing.27A-1 Security, supra, 224 NLRB at 436; Service Employees Local 73 v.NLRB, supra, 578 F.2d at 368. In A-1 Security, the dissenting Board Membersargued that Subsec. (C)'s introductory language ``where such picketing has
been conducted'' indicated that the subsection applied only to picketing and
not to threats to picket. In apparent response to this view, the majority, who
found the threat to picket by the noncertifiable mixed guard-nonguard union
lawful, took the position that the language ``where such picketing has been
conducted'' incorporated both picketing and threats to picket, as it was a ref-
erence to the language ``to picket or cause to be picketed, or threaten to picket
or cause to be picketed'' in the initial paragraph of Sec. 8(b)(7). The review-
ing court, in a divided decision, endorsed the latter view.As our analysis above indicates, we find neither extreme persuasive. On onehand, Subsec. (C)'s mention of picketing does not negate the language of the
initial paragraph of 8(b)(7) declaring both recognitional and organizational
picketing and threats to engage in such picketing unlawful under the cir-
cumstances set forth in Subsecs. (A), (B), and (C). On the other hand, finding
the language ``where such picketing has been conducted'' to incorporate not
just picketing but also threats to picket is a highly strained and implausible
reading of this provision. Indeed, even the reviewing court admitted that ``the
introductory phrase of 8(b)(7)(C) is not easily amenable to an interpretation
which includes threats to picket within the subparagraph's expressed pur-
view.'' 578 F.2d at 367. The legislative history relied on by the court to sup-
port that reading signifies nothing more than that Sec. 8(b)(7)(C) applies to
both picketing and threats to picket. The interpretation we have adopted in this
opinion is fully consistent with that view of congressional intent.28Indeed, this analysis is consistent with the current remedial practice in8(b)(7)(C) cases of ordering respondent unions to cease and desist from further
picketing or threatening to picket for a recognitional or organizational object.
See, e.g., Laborers Local 1140 (Central States Paving), 275 NLRB 739, 742±743 (1985); Electrical Workers IBEW Local 3 (Telecom Plus), 286 NLRB 235,242±243 (1987), enfd. 861 F.2d 44 (2d Cir. 1988). Our approach also avoids
the arguably incongruous result that one isolated picketing threat will be pro-
scribed, while 30 days of actual picketing for the same object will be privi-
leged.picketing in three circumstances, i.e., those describedin Subsections (A) through (C).25D. ConclusionPolicy considerations, the overall objective of thelegislation, and our own analysis of the statutory lan-
guage and legislative history lead us to reject portions
of the Board's and reviewing court's analyses in A-1Security.26In particular, we do not accept the asser-tions that the words ``such picketing'' in Subsection
(C) are mere abbreviations for the body of Section
8(b)(7)'s more cumbersome phrase: ``to picket, or
cause to be picketed, threaten to picket or cause to be
picketed.''27Thus, we do not adopt any finding in A-1 Security that unretracted recognitional or organiza-tional picketing threats become unlawful under Section
8(b)(7)(C) once a reasonable period of time elapses
without the filing of an election petition. Instead, we
will hold recognitional and organizational picketing
and threats to the same standard and proscribe bothwhen picketing has been conducted without a peti-tion's being filed within a reasonable period of time.28In sum, we hold that a union violates Section8(b)(7)(C) either by picketing or threatening to picket
for a recognitional or organizational object when it has
picketed for that object for a reasonable time without
a representation petition's being filed. As no picketing
occurred in this case, we find that the Respondent did
not violate Section 8(b)(7)(C) by threatening to picket
the Employer in September 1986.ORDERThe complaint is dismissed.MEMBERCRACRAFT, dissenting.In 1976 the full Board considered the meaning ofthe words ``such picketing'' in Section 8(b)(7)(C) of
the Act in light of the legislative history and the statu-
tory purpose. The Board construed those words to refer
to the language of the initial paragraph of the section
and incorporate by reference the phrase ``to picket or
cause to be picketed, or threaten to picket or cause to
be picketed.'' Stated differently, the Board held that
Section 8(b)(7)(C) proscribes threats to picket to the
same extent as actual picketing. Service EmployeesLocal 73 (A-1 Security), 224 NLRB 434, 436 fn. 8(1976), enfd. 578 F.2d 361 (D.C. Cir. 1987).On the union's petition for review, the Court of Ap-peals for the District of Columbia Circuit conducted a
painstaking review of Section 8(b)(7)(C), including its
legislative history, and held that ``the Board's interpre-
tation ... [is] the most reasonable reading of the stat-

ute ....'' Accordingly, the court enforced the
Board's decision in all respects. 578 F.2d 361, 368.Although Section 8(b)(7)(C) has remained un-changed, the Board today holds that the words ``such
picketing'' mean something entirely different from
what the Board and court said they meant a decade
and a half ago. Jettisoning the Board's and court'sanalysis in A-1 Security, my colleagues hold for thefirst time that Congress did not intend to outlaw a cer-
tifiable union's threats to picket for a recognitional or
organizational objective so long as no actual picketing
occurs.In the absence of any compelling reason to departform Board precedent that has been endorsed by the
reviewing judiciary, I would adhere to the reasoning of
A-1 Security. Accordingly, I would adopt the judge'sdecision finding that the Respondent violated Section
8(b)(7)(C) by threatening to picket the Charging Party,
with an object of forcing or requiring it to recognize
and bargain with the Respondent, and failing to retract 445MINE WORKERS DISTRICT 17 (HATFIELD DOCK)1The principal docket entries in this case are as follows:Charges filed by Hatfield Dock & Transfer, Inc., against RespondentsUMWA, District 17, and Local 2236, on January 13, and January 14, 1987;
consolidated complaint issued against all Respondents by the Regional Direc-
tor, Region 9, on July 2, 1987; answers of the respective respondents filed on
July 20, 1987; hearing held in Charleston, West Virginia, on September 16,
1987; briefs filed by the General Counsel and the Charging Party with me on
or before December 8, 1987; formal settlement to a portion of this case sub-
mitted to me and recommended to the Board for approval by me on January
25, 1988, which settlement agreement severed Case 9±CB±6661 et al. from
Case 9±CP±314 et al. and placed it directly before the Board.2Respondents admit, and I find, that Charging Party Hatfield Dock &Transfer, Inc. is a Florida corporation which maintains its principal place of
business at Marmet, West Virginia, where it is engaged in the purchase, sale,
and loading of coal for shipment. During the preceding 12 months, a rep-
resentative period, the Charging Party sold and shipped from its Marmet, West
Virginia place of business directly to points and places located outside the
State of West Virginia, goods and materials valued in excess of $50,000. Ac-
cordingly, it is an employer engaged in commerce within the meaning of Sec.
2(2), (6), and (7) of the Act. The Respondents, and each of them, are labor
organizations within the meaning of Sec. 2(5) of the Act.the threat for a period in excess of 30 days, when theRespondent has not been certified and no petition has
been filed under Section 9(c) of the Act.Andrew Lang, Esq., for the General Counsel.Stephen A. Yokich, Esq., of Chicago, Illinois, for RespondentUMWA International.James M. Haviland, Esq., of Charleston, West Virginia, forRespondent UMWA District 17.Grant Crandall, Esq., of Charleston, West Virginia, for Re-spondent UMWA Local 2236.Anna Norton Dailey, Esq. and Forrest H. Roles, Esq., ofCharleston, West Virginia, and Barbara L. Krause, Esq.and Lynn M. Rausch, Esq., of Washington, D.C., for theCharging Party.DECISIONSTATEMENTOFTHE
CASEWALTERH. MALONEY, Administrative Law Judge. Thiscase came on for hearing before me on a consolidated unfair
labor practice complaint, issued by the Regional Director for
Region 9,1which alleges that Respondents InternationalUnion, United Mine Workers of America (International or
UMWA), District 17, United Mine Workers of America
(District 17), and Local 2236, United Mine Workers of
America (Local 2236)2violated Sections 8(b)(1)(A) and8(b)(7)(C) of the Act. More particularly, the consolidated
complaint alleges that the Respondents threatened to picket
Hatfield for recognition, later picketed Hatfield for recogni-
tion, and, while on the Charging Party's premises, engaged
in threats and acts of physical violence in pursuit of their ob-
ject of achieving recognition. The Respondents, and each of
them, entered formal denials of these allegations but did not
present any evidence at the hearing in this case, nor did they
file briefs. In the posthearing settlement agreement of Case
9±CB±6661 et al., the Respondents admitted that the conduct
set forth in the complaint respecting the 8(b)(1)(A) violations
occurred, as alleged. On this state of the record the issues
were joined.FINDINGSOF
FACTI. THEUNFAIRLABORPRACTICESALLEGED
In September 1986, Hatfield Dock & Transfer, Inc. (Hat-field), opened a coal storage and shipment facility near
Charleston, West Virginia. Hatfield's premises comprise
about 8 to 10 acres of land and are located between Route
61 and the Kanawha River. It receives coal by truck from
nearby mines, stores it temporarily in piles, and then loads
it on barges for shipment. At the time of the incident in
question, its premises were unfenced and had no gates. There
were two spots along Route 61, located about 500 feet apart,
which were normally used for entrance and egress. There are
two buildings located at the facility, a scale house near one
of the entrances, and a so-called blue building or tool build-
ing located some 300 feet from the scale house.In January 1987, Hatfield employed five individuals, whoheld positions designated as scale person, front-end loader,
and barge loader operator. None of them were represented by
any labor organization. The operation was and is directed by
R. Allan Johnston, the vice president of the Company.Not long after the facility opened for business, MarkMarch, an organizer for the UMWA, visited the premises and
spoke with Johnston in the Blue Building. After identifying
himself, March told Johnston that he would like the Com-
pany ``to be UMWA.'' Johnston replied that this decision
was up to his employees and that they were free to join if
they wanted. In the course of the conversation March told
Johnston that the Company would be excused from making
any payments to the UMWA pension fund and any royalty
payments which unionized companies are required to pay. He
also told Johnston that the UMWA could help the Company
in case it got into any trouble with public authorities by op-
erating overweight trucks. Johnston insisted that he could notmake any decision in this regard and that he would have to
be in touch with his boss. March replied that this would be
fine and that he would be in touch with Johnston the follow-
ing week.Sometime during the following week March phoned John-ston and again requested recognition for the UMWA. John-
ston replied that Hatfield was not interested and that any
such representation was a matter for its employees to decide.
He asked March not to come on company property in the fu-
ture but said that he would be glad to talk with March at
a downtown location. March's parting shot was that he had
done all that he could to keep pickets from shutting down
the Company, adding that they would be there the following
Monday. No picketing occurred the following Monday nor in
the weeks and months which followed, and no contact be-
tween the UMWA and Hatfield of any kind took place until
Saturday, January 10.On January 10, some but not all of Hatfield's employeesreported for work and were assigned to perform maintenance
work. No coal was received or shipped that day and none
was expected. About noon Johnston was eating lunch at a
nearby fast food restaurant when he received a phone call
from an employee who notified him that a group of men had
entered the premises and requested that Johnston return to
the plant immediately. On returning to the plant Johnston ob-
served several cars parked inside the plant premises in a
semicircle in an open space near a coal pile. He further ob-
served that about 12±15 men were sitting in cars or were 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
standing near the cars talking with each other. Record evi-dence establishes that March, Clifford Crum, executive board
member of Respondent District 17, and Donnie Samms, vice
president of Local 2236, were among those present.Johnston parked his car and got out. He was approachedby March and two or three others near the scale house.
March told Johnston that they would ``kick ass or do what
they had to do'' but that they were going to organize Hat-
field. He stated further that, if Johnston thought they had a
lot of men present, he could just wait and they would be
back with more.A few minutes later, March approached Johnston in theopen area of the company premises and told him that, no
matter what he didÐwhether it was to recognize the Steel-
workers or get a court injunctionÐMarch would not let up
till the Company went UMWA. He added, ``Don't Ð with
me, you little s.o.b.'' An unidentified individual then added,
``This ain't going to be no scab dock. We're UMWA and
we're here to stay. We know who you are. You're Florida
Power.'' At this point Johnston was struck on the side of the
head by an unidentified assailant and fell to the ground. As
he was getting up, Samms told him not to get up or he
would knock him back down. Samms then egged Johnston
to come over to where Samms was standing and said that
someone would shoot Johnston if he did not do so. Samms
then hollered, ``Go ahead and shoot him.''No shots were fired. Instead, all the men who had gatheredon the premises got in their vehicles and left the plant veryquickly. Two Hatfield employees, Charles Rogers and Lindol
Hossler, were at work that day. Both had worked in the coal
industry for a period of time and were acquainted with some
of the visitors to the premises. Rogers testified that he heard
March speak to Johnston in a hostile tone while uttering the
remarks noted above which were made at the scale house.
He did not see the incident during which Johnston was
knocked to the ground inasmuch as he was eating lunch in
the tool house with Hossler at the time. Rogers spoke cas-
ually to the individuals whom he recognized and testified
that no one tried to block his movements in or about the coal
yard. Hossler was also eating lunch at the time of the assault
on Johnston. His only conversation with the individuals on
the premises were two short, friendly conversations with two
men whom he had known from previous jobs.After the unwanted visitors left the premises, Johnstoncleaned himself up and told the employees to shut the plant
down at 1 p.m. Later on that afternoon, he sought medical
attention. The following Monday he reported the incident to
the local police. None of the people who were present at the
plant on January 10 have returned since this incident.II. ANALYSISANDCONCLUSIONS
A. The Admission of Certain ExhibitsAt the conclusion of his case, the General Counsel movedthe admission into evidence of several settlement agreements,
decisions, or orders in previous cases involving some or all
of the respondents. Objections were lodged to their admis-
sion and the question was taken under advisement. The nota-
tions contained on these documents in the exhibit file do not
accurately reflect the disposition of these proffers, so the
matter must be clarified at this point.Normally a formal settlement agreement is not admissiblein a future proceeding, either to show proclivity to violate
the Act or for any other purpose, if the agreement contains
a nonadmission clause. Raymond Buick, Inc., 173 NLRB1292 (1968). Such an agreement completely settles the mat-
ter at hand and, as part of the quid pro quo for relieving the
General Counsel of the burden of proving a violation, there
is an assurance to the respondent that the matter will not
come back to haunt him in some future but unrelated pro-
ceeding. However, where the agreement is silent as to its fu-
ture use and contains no such undertaking, an order of the
Board which emanates from a formal agreement may be re-
lied on by the General Counsel at a future time to show a
proclivity on the part of the respondent to violate the Act,
and it may form the basis for a request that the Board grant
a broader and more inclusive remedy than it might otherwise
be disposed to do. Teamsters Local 945 (Newark Disposal),232 NLRB 1 (1977).I have examined the documents proffered by the GeneralCounsel which relate to previous cases involving either the
UMWA International or District 17, and now admit or reject
them, as follows, based on the above-stated criteria:AdmittedÐGeneral Counsel's Exhibits 3, 5, 6, 8, 11,and 12.RejectedÐGeneral Counsel's Exhibits 2, 4, 9, and10.General Counsel's Exhibit 7 is incomplete in the folder sub-mitted to me so I am unable to determine its admissibility
based on these criteria.B. The Settlement of the 8(b)(1)(A) ViolationAs indicated in footnote 1, the parties have recently exe-cuted a formal settlement agreement of the 8(b)(1)(A) allega-
tions, the effect of which is to sever from this proceeding the
principal portion of the consolidated case and to place it be-
fore the Board for routine approval. The agreement contains
a broadly drawn proposed order which, when entered, will
prohibit each of the three respondents from engaging in
threats of violence to secure recognition, committing assaults
or batteries, or committing any other acts of violence, at-
tempts at violence, or threats and exertion of force against
Hatfield, the employees of Hatfield, or any other employer
located within the geographical jurisdiction of District 17.
The protection contained in the proposed order also extends
to suppliers and customers of protected employers. The
agreement contains language by which the Respondents
admit engaging in the 8(b)(1)(A) conduct alleged in the con-
solidated complaint, and they consent to the use of admitted
conduct in establishing a violation of Section 8(b)(7)(C). All
that is left is a determination as to whether any of the Re-
spondents threatened to picket Hatfield for recognition with-
out filing a representation petition within the required time
and whether, in fact, such picketing took place. On the basis
of the facts of this case, as well as the evidence of mis-
conduct by the Respondents in other cases, the General
Counsel and the Charging Party request the issuance of a
broad 8(b)(7)(C) order, prohibiting the picketing not only of
Hatfield but of any employer for a reasonable period of time
not in excess of 30 days for the purpose of organizing or
gaining recognition. 447MINE WORKERS DISTRICT 17 (HATFIELD DOCK)C. The 8(b)(7)(C) AllegationsCentral to the position of the General Counsel and theCharging Party is the contention that the conduct of the Re-
spondents, and each of them, at the Hatfield premises on Jan-
uary 10 constituted picketing within the meaning of Section
8(b)(7)(C) of the Act. Neither that section nor any other sec-
tion of the Act defines picketing. A number of cases were
cited in briefs submitted pointing out what the General
Counsel does not have to establish in order to make out acase of illegal recognitional or organizational picketing. Re-
grettably no cases or other authorities were presented as to
what must be proven before an allegation of illegal recog-
nitional or organizational picketing can be established. While
the General Counsel and the Charging Party do not formally
say so, their position comes close to a contention that any
8(b)(1)(A) violation committed while a union and an em-
ployer are in an organizational mode constitutes recognitional
or organizational picketing. Neither Congress nor the Board
have gone quite that far.The Board has held that placing banners on stakes or fenceposts near the entrance to a plant constitutes picketing, even
though individuals are not carrying the signs back and forth.
Mine Workers Local 1329 (Alpine Construction), 276 NLRB415 (1985). Placing signs in a snow bank or on safety cones
and barricades has been held to be picketing. TeamstersLocal 182 (Woodward Motors), 135 NLRB 851 (1962); La-borers Local 304 (Athejen Corp.), 260 NLRB 1311 (1982).Posting individuals at the approaches to a business, even
without the use of signs, in order to accomplish the purposes
of the union has been held to be picketing if it results in
keeping employees or customers away from the plant. Lum-ber Workers Local 2797 (Stoltze Land), 156 NLRB 388(1965). Milling about on a road in front of the employee en-
trance to the plant in such a manner that employees are pre-
vented or dissuaded from entering has been held to be pick-
eting. Mine Workers District 6 (Weirton Construction), 174NLRB 344 (1969). However, leafletting of a parking lot with
area standards leaflets and handing cards and leaflets with
``do not patronize'' messages to customers as they drove up
to a parking lot of a retail establishment has been held not
to be picketing, even though one isolated instance of non-
delivery resulted from this effort. Teamsters Local 688(Levitz Furniture), 205 NLRB 1131 (1973).In the instant case, the alleged pickets did none of thethings at the Hatfield premises on January 10 that pickets
normally do. They had no signs or handbills, they did not
patrol, and most important, they did not position themselves
at entrances to the premises where they could speak to or in-
fluence anyone, either employees, deliverymen, or customers,
who might be approaching the premises from the outside.
They parked their cars inside the plant and stayed near their
cars during the brief period of time they were present. In
short, they did not constitute themselves as either a physical
or a moral barrier designed to isolate those inside the picket
line from communication with, or commercial intercourse
with, those outside the picket line. They did not prevent de-
liveries from occurring. Indeed, none took place and none
were expected on the Saturday morning when this incidentoccurred. Whatever interruption took place in the mainte-
nance activities which were scheduled on that day did not
occur until after the pickets left. While the individuals who
visited the Hatfield premises on January 10 committed a civiltrespass and some of them committed a violation of Section8(b)(1)(A) by their statements and by the assault upon John-
ston, these acts do not constitute picketing, as that term has
normally been used or construed, and hence fall under a reg-
ulation of a section of the Act other than Section 8(b)(7)(C).It should be noted that picketing alone, even where a re-cognitional or organizational object is evident, does not con-
stitute a violation of Section 8(b)(7)(C) of the Act unless it
has continued for a reasonable time not to exceed 30 days
and no representation petition has been filed. Here the al-
leged pickets were at the Hatfield premises for barely 30minutes. While, for good cause, the 30-day period of time
for filing a petition with the Board may be shortened, the
Board has yet to shorten the grace period allowed by statute
to less than an hour. For this reason as well, I conclude that
no violation of the picketing prohibition in Section
8(b)(7)(C) took place at the time and place alleged in the
consolidated complaint.In Service Employees Local 73 (A-1 Security), 224 NLRB434, a sharply divided Board held that a threat to picket for
a recognitional or organizational object, even when unaccom-
panied by actual picketing, constitutes a violation of Section
8(b)(7)(C). Since the Act gives recognitional pickets 30 days,
with some exceptions, to apply this kind of pressure before
any obligation arises to employ administrative processes set
forth in Section 9 of the Act, and since a threat to picket is,
by its nature, a statement taking little or no time to utter, the
question then arose as to whether a union which has threat-
ened to picket falls within the requirement to file a represen-
tation petition and how the 30-day grace period allowed by
statute for actual picketing should be applied. The Board ma-
jority held that a threat to picket should be held to the same
proscription as a picket line itself and that it should be
deemed to be continuing in nature until actually revoked.
Hence, a union which threatens to picket must file a rep-
resentation petition within 30 days of the threat unless the
threat is formally withdrawn.In this case, March made a threat to Johnston during theirphone conversation in mid-September to picket Hatfield.
There is no doubt about why he wanted to picket Hatfield.
His statements on this occasion, as well as the one he made
in person the previous week, made it abundantly clear that
March was interested in having Hatfield sign a contract with
the UMWA. There is no suggestion in the record that any
representation petition seeking this end was ever filed, al-
though purport of Johnston's repeated replies made it clear
to March that his employees, not the Company, would deter-
mine whether the UMWA would or should represent them.
In uttering this threat, March, an organizer in the employ of
the UMWA International, was acting on behalf of that orga-
nization. There is no evidence that he was acting on this oc-
casion on behalf of the UMWA local or district who are re-
spondents in this case, and there is no evidence at all that
any agents of those respondents were present or had any
knowledge of March's utterance. Accordingly, the illegal
threat made by March can be attributed to the International
alone. In light of these considerations, I conclude that, by
threatening Hatfield for the purpose of obtaining recognition,
without filing a representation petition within a reasonable
time not to exceed 30 days, the Respondent UMWA Inter-
national violated Section 8(b)(7)(C) of the Act. In all other 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
respects the 8(b)(7)(C) portion of the consolidated complaintin this respect must be dismissed.CONCLUSIONSOF
LAW1. Hatfield Dock & Transfer, Inc. is an employer engagedin commerce within the meaning of Section 2(2) of the Act.2. Respondents International Union, United Mine Workersof America, District 17, United Mine Workers of America,
and Local 2236, United Mine Workers of America, and each
of them, is a labor organization within the meaning of Sec-
tion 2(5) of the Act.3. By threatening to picket Hatfield Dock & Transfer, Inc.with an object of forcing or requiring it to recognize and bar-
gain with Respondent International Union, United Mine
Workers of America, as the collective-bargaining representa-
tive of the employees of Hatfield Dock & Transfer, Inc., and
allowing the threat to remain unrevoked for a period of time
in excess of 30 days, when the respondent was not currently
certified or recognized as such representative and when nopetition had been filed under Section 9(c) of the Act, Re-
spondent International Union, United Mine Workers of
America, violated Section 8(b)(7)(C) of the Act. The unfair
labor practice has a close, intimate, and substantial effect on
the free flow of commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondent has committed an unfairlabor practice, I will recommend that it be required to ceaseand desist therefrom and to take other affirmative actions de-signed to effectuate the purposes and policies of the Act.
Based on violations of Section 8(b)(7)(C) and other sections
of the Act committed by this Respondent in other cases, the
General Counsel and the Charging Party have requested a
broad cease-and-desist order forbidding the Respondent from
threatening to picket or picketing not only Hatfield but any
other employer for the purpose of recognition without com-
plying with the provisions of Section 8(b)(7)(C). Such orders
are rare and must be issued sparingly. San Francisco JointExecutive Board of Culinary Workers v. NLRB, 501 F.2d 794(D.C. Cir. 1974). An 8(b)(7)(C) violation such as this one,
involving a single incidental threat to picket unaccompanied
by actual picketing, is not an appropriate vehicle for such an
order. Accordingly, I will recommend a conventional cease-
and-desist order tailored to the facts of this case and the vio-
lation found. The General Counsel has requested a
visitatorial clause, permitting the Board to use the Federal
Rules of Civil Procedure to obtain discovery in the event that
this Order must be enforced by a contempt proceeding in a
court of appeals. I will recommend such an order. I will also
recommend that the Respondent International Union, United
Mine Workers of America, be required to post the usual no-
tice advising its employees of their rights and of the results
in this case.[Recommended Order omitted from publication.]